Case 1:18-cv-03368-RLY-MPB Document 41 Filed 12/02/19 Page 1 of 2 PageID #: 220



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 CHRISTOPHER MCCALLEY, et al.       )
                                    )
                    Plaintiffs,     )
                                    )
                 v.                 )                        No. 1:18-cv-03368-RLY-MPB
                                    )
 CARMEL CLAY SCHOOL CORPORATION, et )
 al.                                )
                                    )
                    Defendants.     )

                             MAGISTRATE JUDGE’S ORDER ON
                            TELEPHONIC STATUS CONFERENCE

          This matter came before the Honorable Matthew P. Brookman, United States

  Magistrate Judge, by telephone, at 10:30 a.m., Indianapolis time (EST), on December 2, 2019,

  for a conference under Rule 16, Federal Rules of Civil Procedure. Parties were represented by

  counsel.

          Thereafter, the following ORDER is entered:

          1. Section IV of the Case Management Plan is amended as follows:

                 C. Dispositive motions shall be filed by March 30, 2020.

          This order has been formulated after a conference at which the respective parties have

  appeared. Any party shall file any corrections or additions within fourteen (14) days after

  receipt of this order.

          SO ORDERED.

  Dated: December 2, 2019




                                                 1
Case 1:18-cv-03368-RLY-MPB Document 41 Filed 12/02/19 Page 2 of 2 PageID #: 221




 Served electronically on all ECF-registered counsel of record.




                                              2
